Citation Nr: 1237296	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the appellant's service-connected arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic ligamentous strain of the left knee.

3.  Entitlement to a rating in excess of 20 percent for service-connected anterior cruciate ligament tear of the right knee (aside from the period from June 8, 2009, through July 31, 2009, when the appellant had a temporary 100 percent rating).

4.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee, prior to May 1, 2010; and a compensable rating from May 1, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1987 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a November 2009 rating decision, the RO found a clear and unmistakable error in an October 2006 rating decision which granted an additional evaluation of 10 percent for arthritis of the right knee.  The appellant was provided notice of the proposed reduction of a disability 10 percent rating to a noncompensable rating for arthritis of the left knee.  In an April 2010 statement of the case, implemented by an April 2010 rating decision, the RO reduced the appellant's disability rating for right knee arthritis from 10 percent to noncompensable, effective May 1, 2010.  The appellant submitted a timely substantive appeal indicating he wished to appeal all of he issues listed in the statement of the case in June 2010.  Thus, as discussed below, the issue of the propriety of the propriety of the reduction of the disability rating for right knee arthritis from 10 percent to noncompensable, effective May 1, 2010, is also before the Board.

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

At the December 2011 Board hearing, the appellant indicated that he wished to file a claim for service connection for a back disability, to include as secondary to his service-connected disabilities.  (December 2011 Board Hearing Transcript (Tr.) at page 2)  

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board received a February 2012 VA MRI report of the knee.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  The appellant did not waive RO review of the evidence.  Thus, the claim must be remanded to the RO for consideration of the new evidence.  The Board also notes that the MRI report does not specify which knee was evaluated.  This should be clarified on remand.
 
At the December 2011 Board hearing, the appellant testified that his knee disabilities had worsened since an October 2009 VA examination.  (Tr. at page 4)  As the appellant has asserted that his knee disabilities have worsened and the most recent VA examination was three years ago, the Board finds that the October 2009 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's right and left knee disabilities.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

At the December 2011 Board hearing, the appellant also stated that he had received treatment at the Portland VA Medical Center.  The VA treatment records in the claims file only date to October 2009.  Consequently, the Board requests the appellant's complete VA treatment records from October 2009 to present.  

In addition, as discussed above, in the April 2010 statement of the case (SOC), implemented by the April 2010 rating decision, the RO reduced the appellant's disability rating for right knee arthritis from 10 percent to noncompensable, effective May 1, 2010.  In June 2010, the appellant submitted a timely substantive appeal on a VA Form 9 in which he indicated that he wished to appeal all of the issues listed in the statement of the case.  As the appellant expressed disagreement with all of the issues in the April 2010 statement of the case, which included a discussion of the reduction of the appellant's disability rating, the Board construes the June 2010 VA Form 9 as a notice of disagreement with the April 2010 rating decision which reduced the appellant's disability rating.  See 38 C.F.R. § 20.201 (2012).  The record does not reflect that a statement of the case has been issued in response to the appellant's notice of disagreement pursuant to 38 C.F.R. § 19.26 regarding the claim.  In this situation, the Court has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that the issue of the propriety of the reduction from a 10 percent disability rating to a noncompensable disability rating for arthritis of the right knee, effective May 1, 2010, should be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from October 2009 to present, including all of his records from the Portland VA Medical Center and records relating to the February 2012 MRI report.  If no records are available, the claims folder must indicate this fact.

2.  After the above development has been completed, schedule the appellant for a VA examination to assess the current nature and severity of his right and left knee disabilities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a)  Identify all orthopedic pathology related to the appellant's right and left knees.  The VA examiner should specifically note whether there is left knee arthritis. 

b) Discuss whether the appellant has additional functional loss from his right and left knee disabilities, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from the service-connected right and left knee disabilities.

c) State whether any ankylosis (favorable or unfavorable) is present.

d) State whether the right and left knee disabilities show recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe.

e) Specify whether the appellant's right and left knee disabilities are manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

3.  Then, provide the appellant with a statement of the case as to the issue of whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the appellant's service-connected arthritis of the right knee.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  Thereafter, readjudicate the issues on appeal, including consideration of the February 2012 VA MRI report.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


